DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 13 should instead recite --an outer surface with--.  Appropriate correction is required.
Claim 12, line 8, should instead recite --distance--.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive
In response to applicant's argument based upon the age of the references (pg. 5), contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant’s argument that Hulig fails to teach the newly recite outer surface of the rotating element varies its spacing from each of the orifices as it rotates to vary flow (pg. 6). Hulig teaches that the cam surface 74 (fig. 2B), or sliding surface of the rotating member, is located on an outer surface of the cylinder, such as applicant’s claimed cam. The grooved portion 74 of the cam surface is an outer surface 
Additionally, in response to applicant’s argument that “the claimed invention allows differential characteristics to be introduced for servo valve operation by changing the cam depth, which is not possible with the Hulig reference (pg. 7), the Hulig reference teaches the claimed structure of the cam member, including having a cam an outer surface that varies the spacing of the claimed orifices; thus, Hulig is capable of also allowing differential characteristics to be introduced for servo valve operation, as argued by applicant. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulig (US 4,333,498).
Regarding claims 1-8, 10, and 12, Hulig teaches the servo valve and method steps to include (claims 1 and 12) a fluid transfer valve assembly comprising a supply port (connected to inlet port 32; fig. 1) and a control port 60, 62 (fig. 1); a moveable valve spool 20, 22 arranged to regulate flow of fluid from the supply port to the control port in response to a control signal (stepper signal; col. 1, lines 26-30); and a drive 
Regarding claims 2-8, Hulig discloses (claims 2 and 3) wherein the fluid transfer valve assembly further comprises position determining means at the ends of the valve spool (springs 28, 30 are feedback means to determine the position of the spool, but also the inherent feedback in the motor is a feedback means to determine the position of the motor; therefore, both elements are seen as position feedback means; col. 6, lines 26-36; fig. 1); (claim 4); wherein the position determining means comprises mechanical feedback means (spring returns to shape after compression); (claims 5-7) wherein the position determining means comprises electrical feedback means (as .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulig (US 4,333,498), as applied to claims 1-8, 10, and 12 above, in view of Olsen (US 4,951,549).
Hulig is silent to the motor being a DC or AC motor.
Olsen teaches a servo valve system, including a stepper motor 14 (fig 8) being a DC motor allowing the motor to run in one of three modes, full step, half-step, and micro-step (col. 5, lines 64-68-col. 6, lines 1-7).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the Hulig stepper motor for the Olsen DC motor, to yield the predictable result of variable motor modes.
Allowable Subject Matter
Claim 11 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P. MACADE NICHOLS/           Primary Examiner, Art Unit 3799